Citation Nr: 1438164	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  06-26 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to June 1970, including honorable service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the benefit sought on appeal.

The Board notes that at certain points on appeal, the Veteran's tinnitus claim was characterized as a claim to reopen and it was previously denied in an October 1999 rating decision.  Upon review of the October 1999 rating decision, it only shows that service connection for bilateral hearing loss was previously denied.  As such, the Board will address the tinnitus claim on the merits and not as a claim to reopen.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  


FINDING OF FACT

The Veteran's tinnitus is related to acoustic trauma during service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has experienced buzzing in the ears since service separation.  Based on the Veteran's combat history, there is no question that he was exposed to significant acoustic trauma during his active duty.  

In a March 2006 private opinion, the Veteran's ENT indicated that since being hit by enemy rocket fire in service, the Veteran has experienced constant tinnitus in both ears.  In contrast, in a February 2008 VA examination, the examiner indicated that the Veteran did not have a history of tinnitus and provided no opinion.  In a July 2008 private opinion, the Veteran's ENT again indicated that the Veteran has experienced tinnitus in both ears since service.  

The Board finds that the preponderance of the evidence supports the Veteran's claim of service connection for tinnitus.  First, tinnitus is a subjective disorder and identifiable primarily through a patient's report of symptoms, and as such, the Veteran is competent to diagnose tinnitus and to provide a statement as to when it began.  Additionally, there are two positive opinions of record indicating in-service onset of this disability.  There is no clinical opinion to the contrary.  

The Board is aware that the February 2008 VA examiner found that the Veteran had no history of tinnitus, but this is directly contradicted by the Veteran's competent and credible statements, as well as the medical evidence received from the Veteran's private ENT.  As such, the preponderance of the evidence supports the Veteran's claim, and service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.

____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


